Citation Nr: 1759701	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-14 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disability, to include mitral valve regurgitation.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from March 1984 to August 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran offered testimony at a videoconference hearing before the undersigned Veterans Law Judge in August 2016.  A transcript is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed a heart disability prior to leaving active service.  He notes that he was seen on several occasions with complaints of palpitations.  Also, he adds that he was found to have mitral valve regurgitation and left ventricular hypertrophy prior to discharge.  The Veteran testified these disabilities continue to be shown on a 2014 post service examination.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303(a) (2017). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If endocarditis to include all forms of valvular heart becomes manifest to a degree of 10 percent within one year of separation from active service, these diseases are presumed to have been incurred during active service, even though there is no evidence of them during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017). 

In this case, the Veteran's service treatment records show that the Veteran underwent Doppler examinations in May 2010 that noted mild concentric left ventricular hypertrophy, and mild mitral regurgitation.  3/24/2011 LCMD, 
STR - Medical - Photocopy #2, p. 98.  

The evidence also notes that prior to discharge, the Veteran underwent a May 2011 VA fee basis general medical examination.  The Veteran's reports of angina, shortness of breath, dizziness and fatigue were noted.  However, the examination was normal, with a normal heart rate and rhythm, and no evidence of murmurs, gallops, heaves, or thrills.  An electrocardiogram was normal, as was a stress test.  The examiner concluded that for the Veteran's claimed heart condition, there was no diagnosis because there was no pathology to render a diagnosis.  However, the examiner made no mention of the May 2010 findings of the mild concentric left ventricular hypertrophy or mild mitral regurgitation.  7/19/2011 C&P Exam, pp. 4, 8, 20-22.  

At the August 2016 hearing, the Veteran testified that wished for his mitral valve regurgitation to be considered part of his claimed heart disability.  He said that he was told at the time of the 2010 testing that he should be re-evaluated every four years.  The Veteran added that he was re-evaluated in 2014, with the result that his mitral valve regurgitation was now moderate.  8/10/2016 Hearing Testimony, p. 4.  

Unfortunately, a careful review of the record shows that the 2014 examination that the Veteran states showed moderate mitral valve regurgitation is not included in the record.  There is no other post-service record to confirm the Veteran has a current disability.  The Board finds that this record must be obtained in order to confirm that the Veteran continues to have mitral valve regurgitation and/or left ventricular hypertrophy.  

If the 2014 record is unable to be obtained, or there is no other verification that the Veteran continues to have mitral regurgitation and/or left ventricular hypertrophy, the Veteran should be scheduled for a VA heart examination to determine whether or not he continues to have either of these disabilities and, if so, whether or not it is related to active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records and records from other government providers such as Tricare regarding the Veteran's heart disability dating from 2013 to the present and associate them with the claims file.  

2.  Contact the Veteran and request that he submit a copy of the 2014 Echo/Doppler study showing he has the moderate mitral valve regurgitation that he referenced at the August 2016 hearing.  Notify him that VA can obtain these records on his behalf, although he will have to provide permission to VA in order to obtain any private records.  

3.  If all attempts to obtain the 2014 Echo/Doppler study showing that the Veteran has moderate mitral valve regurgitation are unsuccessful, and if any other records obtained do not confirm a current diagnosis of these disabilities, schedule the Veteran for a VA heart examination.  The claims file must be reviewed by the examiner, and the examination report must state that it has been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, the examiner should provide the following opinions:

a) Does the Veteran have a current heart disability, to include but not limited to mitral valve regurgitation and/or left ventricular hypertrophy?  

b) For each heart disability that is currently diagnosed, is it as likely as not that the disability was incurred due to active service?  

The reasons for all opinions should be provided.  The examiner's attention is directed to the May 2010 Doppler examination in the service treatment records that noted mild concentric left ventricular hypertrophy, and mild mitral regurgitation, and should discuss whether or not this represents a chronic disability.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided.

4.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


